
	
		I
		111th CONGRESS
		1st Session
		H. R. 2897
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Gutierrez (for
			 himself, Mr. Kanjorski,
			 Mr. Capuano,
			 Ms. Moore of Wisconsin, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to return a
		  sense of fairness and accountability to the deposit insurance premium
		  assessment process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bank Accountability and Risk
			 Assessment Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The unprecedented
			 Government intervention into the financial markets in 2008 was required by a
			 threat to our Nation's economy from large, complex, and deeply inter-connected
			 financial institutions, many of which were on the verge of failing.
				(2)The necessary
			 Government intervention in the financial system placed hundreds of billions of
			 taxpayer dollars at risk.
				(3)Many of the financial institutions involved
			 in the crisis were so large and their dealings so intertwined that their
			 failures could have led to the collapse of America's financial system.
				(4)The scale of the
			 banking system crisis put severe strains on the Deposit Insurance Fund of the
			 Federal Deposit Insurance Corporation.
				(5)The depository
			 institutions that present a systemic risk to the financial system would
			 overwhelm the resources of the Deposit Insurance Fund if one or more of them
			 were to fail.
				(6)Without a
			 substantial increase in the Deposit Insurance Fund, depository institutions
			 that are deemed too-big-to-fail will remain potential threats to
			 the health of the entire financial system and possibly place U.S. taxpayer
			 dollars at risk.
				(7)It is inherently
			 unfair to require the financial institutions that are too small to be systemic
			 risks, or that do not become involved in the most risky, questionable, and
			 harmful financial practices, to share the financial responsibility for the
			 failures of these too-big-to-fail institutions.
				(8)Large depository
			 institutions whose failure may threaten the safety and soundness of the entire
			 financial system should be assessed premiums based on their potential risk to
			 the system, not just on the deposits they hold.
				(9)The Deposit
			 Insurance Fund should be insulated against potential financial crises, the
			 financial institutions that cause a crisis in the future must be held
			 accountable, and U.S. taxpayer dollars should not be placed at risk.
				(b)PurposeThe
			 purpose of this Act is to maintain the safety and soundness of the U.S. banking
			 system by ensuring that the Federal Deposit Insurance Corporations' Deposit
			 Insurance Fund is adequately capitalized to respond to the failures of large
			 depository institutions that would otherwise threaten our financial system and
			 to return a sense of fairness and accountability to the deposit insurance
			 premium assessment process.
			3.Accounting for
			 actual risk to the Deposit Insurance Fund
			(a)Section 7(b)(1)(C)
			 of the Federal Deposit Insurance Act is amended to read as follows:
				
					(C)Risk-based
				assessment system definedFor purposes of this paragraph, the term
				risk-based assessment system means a system for calculating a
				depository institution's assessment based on—
						(i)the probability that the Deposit Insurance
				Fund will incur a loss with respect to the institution;
						(ii)the likely amount of any such loss;
						(iii)the risks to the Deposit Insurance Fund
				attributable to such depository institution and its affiliates, taking into
				account—
							(I)the amount,
				different categories, and concentrations of assets of the insured depository
				institution and its affiliates, including both on-balance sheet and off-balance
				sheet assets;
							(II)the amount,
				different categories, and concentrations of liabilities, both insured and
				uninsured, contingent and noncontingent, including both on-balance sheet and
				off-balance sheet liabilities, of the insured depository institution and its
				affiliates; and
							(III)any other
				factors the Corporation determines are relevant to assessing the risks;
				and
							(iv)the revenue
				needs of the Deposit Insurance
				Fund.
						.
			(b)Section 7(b)(1)
			 of the Federal Deposit Insurance Act is further amended by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by
			 adding the following new subparagraph (E):
				
					(E)Systemic risk
				premium
						(i)In
				addition to any annual assessment imposed under paragraph (2) or special
				assessment imposed under paragraph (5), the Board of Directors shall impose a
				systemic risk assessment, at least annually, on all systemically important
				depository institutions. For purposes of the subparagraph, systemically
				important depository institution shall mean an insured depository
				institution that is designated as systemically important by the Corporation, in
				consultation with the Secretary of the Treasury and the Board of Governors of
				the Federal Reserve System, or that is an affiliate of a depository institution
				holding company or, in the case of an industrial loan company, controlling
				parent company designated as systemically important by the Corporation, in
				consultation with the Secretary of the Treasury and the Board of Governors of
				the Federal Reserve System.
						(ii)In designating an insured depository
				institution, depository institution holding company, or controlling parent
				company as systemically important, the Corporation shall take into
				account:
							(I)the amount,
				different categories, and concentrations of assets of the entity and its
				affiliates, including both on-balance sheet and off-balance sheet
				assets;
							(II)the amount,
				different categories, and concentrations of liabilities, both insured and
				uninsured, contingent and noncontingent, including both on-balance sheet and
				off-balance sheet liabilities, of the entity and its affiliates;
							(III)the activities
				of the entity and its affiliates;
							(IV)the relevant
				market share of the entity and its affiliates; and
							(V)the potential
				adverse effects on economic conditions and financial stability, in the event
				any of the grounds in (c)(5) were to exist with respect to such
				entity.
							.
			(c)Section 7(b)(2)
			 of the Federal Deposit Insurance Act is amended by striking paragraph (D) and
			 by redesignating subparagraph (C) as subparagraph (D).
			4.Creating a
			 risk-focused assessment baseSection 7(b)(2), as amended, is further
			 amended by adding the following new subparagraph (C):
			
				(C)Assessment
				baseThe assessment of any insured depository institution imposed
				under this subsection shall be an amount equal to the product of—
					(i)an
				assessment rate established by the Corporation; and
					(ii)the amount of the
				insured depository institution's average total assets during the assessment
				period minus the amount of the insured depository institution's average
				tangible equity during the assesssment
				period.
					.
		
